United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3629
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
         v.                              * District Court for the
                                         * Northern District of Iowa.
Eddie Rask,                              *
                                         * [UNPUBLISHED]
              Appellant.                 *
                                    ___________

                              Submitted: July 30, 2007
                                 Filed: August 3, 2007
                                  ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

      Eddie Rask challenges the 100-month prison sentence imposed by the district
     1
court after he pleaded guilty to a drug offense. For reversal, he argues that his
sentence was unreasonable under 18 U.S.C. § 3553 because his criminal history was
overstated and the court refused to grant his motion for a downward departure under
U.S.S.G. § 4A1.3 (allowing departure for over- or under-represented criminal history).
We affirm, because the district court’s clearly discretionary decision not to depart is
unreviewable, see United States v. Lee, 451 F.3d 914, 918 (8th Cir. 2006) (even after

         1
       The Honorable Linda R. Reade, Chief Judge, United States District Court of
the Northern District of Iowa.
United States v. Booker, 543 U.S. 220 (2005), discretionary decision not to depart
under Guidelines continues to be unreviewable on appeal), petition for cert. filed,
(U.S. Oct. 30, 2006) (No. 06-7591), and we see no basis to conclude that the sentence-
-imposed at the bottom of the advisory Guidelines range--is unreasonable, see Rita v.
United States, 127 S. Ct. 2456, 2463-68 (U.S. 2007) (discussing application of
presumption of reasonableness to sentence that reflected proper application of
Guidelines); United States v. Harris, No. 06-2892, 2007 WL 1964651, at *3 (8th Cir.
July 9, 2007) (sentence within advisory Guidelines range is presumptively
reasonable).

      Accordingly, the judgment is affirmed.
                   __________________________________




                                         -2-